DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The word “in” should be inserted before “stop” at line 2.  Appropriate correction is required.
Claims 6 and 10 are objected to because of the following informalities:  The phrase “in a case where” at line 5 of claim 6 and line 9 of claim 10 should be replaced with “when”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The word “in” should be inserted before “stop” at line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 8 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (U.S. Patent Application Publication No. US 2012/0279203 A1).

    PNG
    media_image1.png
    727
    645
    media_image1.png
    Greyscale

Regarding claim 1, Arai discloses a system for regenerating a diesel particulate filter (DPF) (32) during operation of an engine-powered forklift that comprises the DPF for collecting particulate matter from exhaust gas discharged from an engine (1) to an exhaust path (31) (Figure 1; paragraphs [0055], [0067] and [0068]), the system comprising an engine controller (20) configured to control operation of the engine (1) (Figure 1; paragraphs [0057] and [0061]); an electro-hydraulic pump (2) for discharging a working fluid that generates a hydraulic load (Figures 1 and 2; paragraphs [0055], [0062] and [0063]); a DPF controller (20) configured to determine a state of the forklift when a DPF regeneration request signal is received from the engine controller, and to control at least one of the hydraulic load of the electro-hydraulic pump (2) and revolutions per minute of the engine (1) according to the determined state of the forklift (Figure 1; paragraphs [0020], [0057], [0078] and [0079]); and a diesel oxidation catalyst unit for regenerating the DPF according to the control of the DPF controller (20) (paragraphs [0068], [0069] and [0096]), wherein the DPF controller (20) is configured to control the number of revolutions of the engine (1) when the forklift is in a stop state (Figure 7; claim 6; paragraphs [0099] – [0105], in particular paragraphs [0100] and [0102]), and control the hydraulic load of the electro-hydraulic pump (2) when the forklift is in a moving state or an operation state, in order to increase a temperature of the exhaust gas to allow the regeneration of the DPF (32) (Figure 6; claim 5; paragraphs [0080] – [0098], in particular paragraph [0090]).
Regarding claim 2, Arai further discloses a transmission controller (20) configured to control transmission of the forklift (paragraph [0061]); an on-off solenoid valve (38) for controlling whether or not to receive and transmit the hydraulic load of the electro-hydraulic pump (2) (Figure 1; paragraph [0067]); an electronic proportional control valve (9) for controlling an opening ratio according to a control current applied from the DPF controller (20) (Figure 1; paragraph [0055]); a temperature sensor (33) for measuring a temperature of a portion in front of the diesel oxidation catalyst unit (Figure 1; paragraph [0067]); and a pressure sensor (17) for measuring the hydraulic load generated by the working fluid discharged from the electro-hydraulic pump (2) (Figure 1; paragraph [0057]).
Regarding claim 3, Arai further discloses wherein when it is determined that the state of the forklift is in a moving state or an operation state, the DPF controller (20) compares a value of the hydraulic load, generated at the electro-hydraulic pump (2), measured by the pressure sensor (17), with a predetermined hydraulic load value, and when the value of the hydraulic load generated at the electro-hydraulic pump (2) is less than the predetermined hydraulic load value, the DPF controller (20) turns on the on-off solenoid valve (38) to increase the hydraulic load by applying a load to the electro-hydraulic pump (2) (paragraphs [0090] – [0094]).
Regarding claim 4, Arai further discloses wherein the DPF controller (20) compares the temperature of the portion in front of the diesel oxidation catalyst unit, measured by the temperature sensor (33), with a predetermined temperature, in a state where the on-off solenoid valve (38) is in an on state, and when the temperature of the portion in front of the diesel oxidation catalyst unit, measured by the temperature sensor (33), is lower than the predetermined temperature, the DPF controller (20) raises the temperature of the portion in front of the diesel oxidation catalyst unit to the predetermined temperature by applying a control current to the electronic proportional control valve (9) (paragraphs [0090] – [0096]).
Regarding claim 5, Arai further discloses wherein when the value of the hydraulic load, generated at the electro-hydraulic pump (2), measured by the pressure sensor (17), is greater than the predetermined hydraulic load value, the DPF controller (20) controls the revolutions per minute of the engine (1) to be increased to a predetermined revolutions per minute of the engine (1) (paragraphs [0085] and [0097]).
Regarding claim 6, Arai further discloses wherein when it is determined that the forklift is a stop state, the DPF controller (20) controls the revolutions per minute of the engine (1) to be increased to the predetermined revolutions per minute of the engine (1) (paragraphs [0099]. [0100] and [0102]), and thereafter, in a case where it is determined that the state of the forklift is switched to the moving state or the operation state, the DPF controller (20) controls the revolutions per minute of the engine (1) in the state where the forklift is in the moving state or the operation state to be decreased to the predetermined revolutions per minute of the engine (1) (paragraph [0085]).
Regarding claim 8, Arai discloses a method for regenerating a DPF (32) during operation of an engine-powered forklift that comprises the DPF (32) for collecting particulate matter from exhaust gas discharged from an engine (1) to an exhaust path (31) (Figure 1; paragraphs [0055], [0067] and [0068]), the method comprising determining a state of the forklift when a DPF regeneration request signal is received from an engine controller (20) (paragraphs [0020], [0057], [0061], [0078] and [0079]); controlling at least one of a hydraulic load of an electro-hydraulic pump (2) or revolutions per minute of the engine (1) according to the determined state of the forklift (paragraphs [0080] – [0105], particularly paragraphs [0090, [0100] and [0102]); and regenerating the DPF (32) by controlling at least one of the hydraulic load of the electro-hydraulic pump (2) or the revolutions per minute of the engine (1) (paragraphs [0080] – [0105]), wherein the regenerating the DPF (32) by controlling at least one of the hydraulic load of the electro-hydraulic pump (2) or the revolutions per minute of the engine (1) is performed by controlling the revolutions per minute of the engine (1) when the state of the forklift is the stop state (Figure 7; claim 6; paragraphs [0099] – [0105], in particular paragraphs [0100] and [0102]), and controlling the hydraulic load of the electro-hydraulic pump (2) when the forklift is in a moving state or an operation state, in order to increase a temperature of the exhaust gas to allow the regeneration of the DPF (32) (Figure 6; claim 5; paragraphs [0080] – [0098], in particular paragraph [0090]).
Regarding claim 9, Arai further discloses wherein determining of the state of the forklift when the DPF regeneration request signal is received from the engine controller (20) is determining whether the state of the forklift is a moving state, an operation state, or a stop state (paragraphs [0020], [0057], [0076], [0078] and [0079]).
Regarding claim 10, Arai further discloses wherein controlling of at least one of the hydraulic load of the electro-hydraulic pump (2) or the revolutions per minute of the engine (1) according to the determined state of the forklift comprises comparing a value of the hydraulic load, generated at the electro-hydraulic pump (2), measured by a pressure sensor (17), with a predetermined hydraulic load value, when it is determined that the state of the forklift is the moving state or the operation state; and increasing the hydraulic load by turning on the on-off solenoid valve (38) to apply a load to the electro-hydraulic pump (2), in a case where the value of the hydraulic load generated at the electro-hydraulic pump (2) is less than the predetermined hydraulic load value (paragraphs [0090] – [0094]).
Regarding claim 11, Arai further discloses comparing a temperature of a portion in front of the diesel oxidation catalyst unit, measured by a temperature sensor (33), with a predetermined temperature, in a state where the on-off solenoid valve (38) is in an on state; and raising the temperature of the portion in front of the diesel oxidation catalyst unit to the predetermined temperature by applying a control current to the electronic proportional control valve (9), when the temperature of the portion in front of the diesel oxidation catalyst unit measured by the temperature sensor (33) is less than the predetermined temperature (paragraphs [0090] – [0096]).
Regarding claim 12, Arai further discloses controlling the revolutions per minute of the engine (1) to be raised to a predetermined revolutions per minute of the engine (1), when the value of the hydraulic load generated at the electro-hydraulic pump (2) is greater than the predetermined hydraulic load value (paragraphs [0085] and [0097]).
Regarding claim 13, Arai further discloses wherein controlling of the hydraulic load of the electro-hydraulic pump (2) or the revolutions per minute of the engine (1) according to the determined state of the forklift comprises controlling the revolutions per minute of the engine (1) to be increased to the predetermined revolutions per minute of the engine (1), when it is determined that the forklift is a stop state (paragraphs [0099]. [0100] and [0102]); and thereafter, controlling, when it is determined that the state of the forklift is switched to the moving state or the operation state, the revolutions per minute of the engine (1) in the state where the forklift is in the moving state or the operation state to be decreased to the predetermined revolutions per minute of the engine (1) (paragraph [0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Lee et al. (U.S. Patent Application Publication No. US 2013/03333355 A1).
Regarding claim 7, Arai discloses the claimed invention except for wherein when an actuator of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state, the DPF controller determines whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, and when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the DPF controller controls the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload.
Lee is directed to a system and method for regenerating a DPF of a construction machine having an electro-hydraulic pump.  Lee specifically discloses wherein when an actuator of the forklift operates in a state where the on-off solenoid valve (40a, 40b, 42) and the electronic proportional control valve (12a, 12b) are in an on state, the DPF controller (50) determines whether an engine load factor measured by the engine controller (22) exceeds a predetermined engine load factor, and when the engine load factor measured by the engine controller (22) exceeds the predetermined engine load factor based on the determination, the DPF controller (50) controls the on-off solenoid valve (40a, 40b, 42) and the electronic proportional control valve (12a, 12b) to an off state, thereby preventing the engine (20) from being turned off due to an overload (paragraphs [0058] and [0094] -[0096]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arai wherein when an actuator of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state, the DPF controller determines whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, and when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the DPF controller controls the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload as taught by Lee, as both references and the claimed invention are directed to a system and method for regenerating a DPF of a construction machine having an electro-hydraulic pump.  As disclosed by Lee, it is well known for a system for regenerating a DPF to include wherein when an actuator of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state, the DPF controller determines whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, and when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the DPF controller controls the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai wherein when an actuator of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state, the DPF controller determines whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, and when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the DPF controller controls the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload as taught be Lee, as such a modification would prevent damage to the engine.
Regarding claim 14, Arai discloses the claimed invention except for determining whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, when a working unit of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state; and controlling, when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload.
Lee is directed to a system and method for regenerating a DPF of a construction machine having an electro-hydraulic pump.  Lee specifically discloses determining whether an engine load factor measured by the engine controller (22) exceeds a predetermined engine load factor, when a working unit of the forklift operates in a state where the on-off solenoid valve (40a, 40b, 42) and the electronic proportional control valve (12a, 12b) are in an on state; and controlling, when the engine load factor measured by the engine controller (22) exceeds the predetermined engine load factor based on the determination, the on-off solenoid valve (40a, 40b, 42) and the electronic proportional control valve (12a, 12b) to an off state, thereby preventing the engine (20) from being turned off due to an overload (paragraphs [0058] and [0094] - [0096]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Arai to include determining whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, when a working unit of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state; and controlling, when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload as taught by Lee, as both references and the claimed invention are directed to a system and method for regenerating a DPF of a construction machine having an electro-hydraulic pump.  As disclosed by Lee, it is well known for a system for regenerating a DPF to include determining whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, when a working unit of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state; and controlling, when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai to include determining whether an engine load factor measured by the engine controller exceeds a predetermined engine load factor, when a working unit of the forklift operates in a state where the on-off solenoid valve and the electronic proportional control valve are in an on state; and controlling, when the engine load factor measured by the engine controller exceeds the predetermined engine load factor based on the determination, the on-off solenoid valve and the electronic proportional control valve to an off state, thereby preventing the engine from being turned off due to an overload as taught by Lee, as such a modification would prevent damage to the engine.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, claims 1 – 14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746